 



[image_003.gif]

Laboratory Located at:

Science + Technology Park at

Johns Hopkins

855 N. Wolfe Street

Suite 619

Baltimore, MD 21205

Phone: 410.369.0365

Fax: 410.369.0390

www.championsoncology.com

Corporate Office:

One University Plaza

Suite 307

Hackensack, NJ 07601

Phone: 201.808.8400

 

May 28, 2013

David Miller

702 Ogden Avenue

Teaneck, NJ 07666

 

Dear David,

 

On behalf of Champions Oncology, Inc., we are pleased to offer you the position
of Vice President, Finance. You will be reporting to Joel Ackerman, CEO at
Champions Oncology, Inc. This letter outlines the terms of your proposed
employment as a full-time employee as follows:

 

•Commencement of Employment:  Your employment start date will be June 3, 2013
Your employment with the Company at all times will be at-will, meaning either
you or the Company can terminate the employment relationship, with or without
cause, and with or without notice, at any time. During your employment, it is
expected that you will devote your full business efforts and time to the
Company.

 

•Compensation:  Your annualized salary will be $180,000. Payroll occurs on the
15th and last day of each month. In addition, you will be eligible for
consideration for an annual bonus equal to 20% of your salary. For your first
year of employment, your bonus will be no less than 15% of your salary and will
be paid quarterly. The balance of your bonus shall be paid by the Company in its
sole discretion. The bonus is only earned and payable if you are employed by the
Company on the date the bonus is scheduled to be paid.

 

•Champions Oncology Stock Option Grant:  Upon commencement of employment, and
subject to approval by the Company’s Board of Directors, you will be granted an
option to purchase 75,000 shares of the Company’s common stock under the terms
of the Company’s 2010 Equity Incentive Plan and the terms set forth in the
option grant agreement, which will be provided to you after the Board approves
your options.

 

•Benefit Programs:  You shall be permitted to participate in all employee
benefit programs implemented by the Company for the benefit of any of its
full--]time employees, including, without limitation, disability insurance,
group and other life insurance, sickness, and accident and health insurance
programs, provided that you qualify or are otherwise eligible to participate
under the terms of such programs. Except as may be limited by applicable law,
the Company reserves the right to modify, suspend, or discontinue any benefit
plans, policies, and practices at any time without notice to or recourse by
employee, so long as such action is taken generally with respect to other
similarly situated persons. In addition, you will be subject to all rules and
policies applicable to employees of the Company generally or at your level or in
your position.

 

•PTO:  You will be eligible to begin accruing Paid Time Off (PTO) the first day
of the month following 90 calendar days of employment. PTO accrual, carryover,
and payment of PTO upon termination of employment shall be subject to and in
accordance with the Company’s PTO policies and practices and applicable state
laws.

 



 

 

 

•Holidays:  The Company offers 11 paid Holidays to full-time employees.

 

•Other Reimbursement:  Employees who drive their own cars on business trips are
reimbursed using the prevailing Company/IRS mileage reimbursement rate plus
costs for parking and tolls, pursuant to Company policies and practices.

 

This offer of employment is contingent upon receipt of satisfactory references
on your behalf, as well as your successful completion of all facets of the
Company’s pre-employment screening process, which includes confirmation that you
are legally able to work for the Company in the United States in the position
offered to you, and a background investigation. This offer is also contingent
upon your signing the Company’s Business Protection Agreement (“BPA”). A copy of
the BPA and background check authorization will be provided to you. Like all
Company employees, you may in the future be required, in the Company’s
reasonable discretion, to execute agreements relating to other Company policies
or substantive matters.

 

This offer letter supersedes any and all previous correspondence, representation
or offer, whether written or verbal, with respect to your employment with the
Company and represents the entire understanding and acknowledgement between you
and the Company regarding your offer of employment with the Company. This letter
does not constitute an employment contract, nor should it be construed as a
guarantee that employment or any benefit program or other term or condition of
employment will be continued for any period of time. Any salary figures are not
intended to create an employment contract for any specific period of time and
thus your employment, as stated above, is at-will; either you or the company can
terminate it at any time with or without cause or notice. This letter may not be
changed or terminated except in writing and signed by the parties.

 

Should you agree and accept the Company’s offer, by doing so, you represent and
warrant that you are free to accept this offer of employment and that doing so
does not breach or violate any contract, agreement or legal obligation which you
have with any person or entity, including, without limitation, any restrictive
covenant (such as an agreement not to compete), notice period or other
obligation that you may owe to any current or former employer that may restrict
your ability to perform all your services for the Company.

 

This offer letter shall be interpreted in accordance with the laws of the State
of New Jersey without regard to the conflicts of laws principles thereof.

 

David, we look forward to you joining the Champions Oncology team. We believe
you will enjoy the challenges and opportunities that lie ahead in our dynamic
business and that you have the skills and talent necessary to be a strong
contributor to our mutual growth.

 

To formally accept this offer, please sign, date and return this letter via PDF
in an email to sforeman@championsoncology.com and mail the original to my
attention by no later than June 3, 2013 confirming your acceptance of this
offer. Congratulations on your new position, and I look forward to your
contribution to Champions Oncology. If you have any questions please do not
hesitate to contact me.

 

Sincerely,

 

 [image_001.gif]

Joel Ackerman

Chief Executive Officer

Champions Oncology, Inc.

 



 

 



Accepted:      [image_002.gif]   05/30/2013   David Miller    Date



 

 



 

 